

117 HRES 522 IH: Expressing support for the designation of July as “National Independence and Veterans Appreciation Month”.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 522IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Mr. Murphy of North Carolina submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the designation of July as National Independence and Veterans Appreciation Month.Whereas, on July 4, the United States observes Independence Day as a national holiday to mark the anniversary of the Second Continental Congress adopting the Declaration of Independence in 1776;Whereas the month of July helps to commemorate the United States’ original 13 colonies formally separating and declaring independence from Great Britain;Whereas, since the founding of this Nation, our country’s servicemembers and veterans have fought valiantly and selflessly to protect the freedoms granted by the Declaration of Independence as well as the United States Constitution;Whereas veterans and all servicemembers should be commended and celebrated for their acts of bravery throughout our Nation’s history; andWhereas the month of July serves as a time to salute and honor veterans who have fought and served for the United States of America: Now, therefore, be itThat the House of Representatives expresses support for the designation of National Independence and Veterans Appreciation Month. 